In a *595proceeding pursuant to General Municipal Law § 50-e, the petitioners appeal from an order of the Supreme Court, Kings County (Hutcherson, J.), entered April 4, 2002, which denied their motion for leave to amend notices of claim.
Ordered that the order is reversed, on the facts and as a matter of discretion, with costs, the motion is granted, and the petitioners’ amended notices of claim will be deemed served upon service on the respondents of a copy of this decision and order.
The petitioners moved by order to show cause pursuant to General Municipal Law § 50-e (6) for leave to serve amended notices of claim upon the respondents in order to correct the date of the accident stated in their original notices of claim. The date contained a typographical error of one year earlier. The error was not made in bad faith. Furthermore, the respondents have not demonstrated any actual prejudice, and there is no reason to presume the existence of prejudice from this record. Accordingly, under the facts of this case, the petitioners’ motion should have been granted (see Formanek v New York City Hous. Auth., 197 AD2d 664 [1993]; Zinnamon v City of New York, 197 AD2d 618 [1993]; Tucker v Long Is. R.R. Co., 128 AD2d 517 [1987]). Krausman, J.P., Schmidt, Crane and Rivera, JJ., concur.